DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/11/2021 was filed after the mailing date of the Notice of Allowance on 12/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3. 	The following is an Examiner’s Statement of Reasons for Allowance:
	As evidenced by prosecution history (see particularly 12/11/2020 Notice of Allowance, 11/25/2020 Applicant Arguments/Remarks) the prior art failed to teach or suggest the specifically ordered, enumerated features of the presented Independent Claim(s) 1, 7 and 13. In addition, the previously filed and electronically accepted Terminal Disclaimer dated 11/25/2020 overcomes the previously issued Double Patent Rejection of Claim(s) 1-18. 
	The filed IDS, Non Patent Literature, and Foreign References have been considered and reviewed. The newly supplied Applicant References, in addition to the updated Examiner Search, do not change the allowability of the claimed invention. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4.	 Claim(s) 1-18 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teather et al.						(US 2012/0072597 A1)
The present invention extends to methods, systems, and computer program products for using templates to configure cloud resources. Account data for a customer that is to use resources in the resource cloud is accessed. A could node template is populated with the accessed account data. User commands for deploying resources in the resource cloud are received.
Alam et al. 							(US 9,560,166 B2)
Provisioning a cloud based high performance computing cluster. The method includes from a cloud based provisioning service deployed in a cloud based computing provider, providing a user interface. The method further includes receiving user input at the cloud based provisioning service from the user interface. The method further includes from the user input, determining a configuration for a cloud based user service for the user. Using the cloud based provisioning service, the method further includes provisioning the cloud based user service for the user, in the cloud, based on the determined configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457